NO. 07-05-0108-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  JANUARY 18, 2006

                         ______________________________


                       BALDEMAR ARMENDARIZ, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 69TH DISTRICT COURT OF MOORE COUNTY;

                     NO. 3603; HONORABLE RON ENNS, JUDGE

                         _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Following a plea of not guilty, appellant Baldemar Armendariz was convicted by a

jury of delivery of cocaine and sentenced to 27 years confinement and a $10,000 fine.

Presenting a single issue, appellant contends the trial court erred in admitting a package
containing the alleged cocaine into evidence because the State failed to prove chain of

custody. We affirm.


      During the course of an undercover narcotics transaction, appellant provided

Sergeant Joe Gonzalez with a black package purported to be cocaine. After verifying it

contained a white, powdery substance, Gonzalez delivered the package to the Department

of Public Safety crime lab in Amarillo for testing. The package was received and its

contents were examined by Brandon Conrad, a DPS chemist.               Tests revealed the

substance in the package to be 131.76 grams of cocaine. After testing, the package and

its contents were placed in a DPS storage facility until the time of trial when they were

released to Gonzalez.


      At trial, Gonzalez and Conrad testified regarding the package and its contents.

When Exhibit 1 was offered, by his general objection that a chain of custody had not been

established, appellant objected to the admission of the evidence. Appellant’s objection was

overruled and the evidence was admitted.         We review the trial court's decision to admit

evidence under an abuse of discretion standard. Green v. State, 934 S.W.2d 92, 101-02

(Tex.Cr.App. 1996). The trial court does not abuse its discretion when the evidence

admitted is based on a belief that a reasonable juror could find the evidence has been

authenticated or identified. Pondexter v. State, 942 S.W.2d 577, 586 (Tex.Cr.App. 1996).

The requirement of authentication or identification to render an exhibit admissible is

satisfied if the evidence is sufficient to support a finding that the matter is what its


                                            2
proponent claims. Tex. R. Evid. 901(a). Thus, the State is only required to make a

showing to the trial court that the matter in question is what it purports to be. Garner v.

State, 939 S.W.2d 802, 805 (Tex.App.–Fort Worth 1997, pet. ref'd). Without evidence of

tampering, questions regarding chain of custody go to the weight of the evidence and not

its admissibility. Lagrone v. State, 942 S.W.2d 602, 617 (Tex.Cr.App. 1997).


       In the present case, Gonzalez testified he placed the package he obtained from

appellant in an envelope identified by the time, date, and his initials. The envelope was

then sealed and hand-delivered to Conrad at the DPS crime lab in Amarillo. Conrad

testified he received the envelope by marking it with his initials and assigning it a unique

laboratory number. He then placed the envelope in the DPS storage vault where it

remained until it was removed for testing. At the conclusion of the tests, Conrad was

unable to return the substance to its original packaging and placed the substance in a

plastic bag. This bag and the original packaging were placed back in the original envelope

and returned to the storage vault where they remained until appellant’s trial. On the day

of trial, Conrad released the envelope to Gonzalez.


       At trial, Gonzalez identified State’s Exhibit 1 as the envelope he received from the

DPS crime lab and testified that it contained the original black packaging he obtained from

appellant. Conrad identified State’s Exhibit 1 as the package he received in the laboratory

and testified that it did not appear to have been tampered with in any way since it had been

released back to Gonzalez. He further testified that when evidence is received from a law


                                             3
enforcement officer for testing, it is stored in a secure location until the time for analysis.

Once it is analyzed, the evidence is returned to that secure location until it is returned to

the officer. Here, as in Bird v. State, 692 S.W.2d 65,70 (Tex. Cr. App. 1985), there being

no evidence of tempering presented, the objection simply went to the weight of the

evidence rather than its admissibility.


       Based on the above, we conclude the trial court did not abuse its discretion in finding

the evidence to be that which the State asserted it to be. Appellant’s issue is overruled.




              Accordingly, the judgment of the trial court is affirmed.



                                           Don H. Reavis
                                             Justice

Do not publish.




                                              4